DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/13/2021 has been entered.
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kelly Hwang on 5/10/2022.

4.	The application has been amended as follows:
Claim 1, line 14, change “AUP” to -- absorbency under pressure (AUP) --.

Allowable Subject Matter

5.	Claims 1, 3-5, 7-12 and 14-19 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Lindner et al. (US 2012/0157623).
Lindner et al. teaches methods of preparing superabsorbent polymers comprising the claimed acid monomers, neutralizing and crosslinking, [0017]+. Further, the drying, grinding and sieving steps are taught, for example, at [0106]. The claimed “plate type and rod-shaped clay that is modified by an amine-based organic compound” is taught at [(0020]+. Specifically, the shapes, to the extent that they limit the claim, are anticipated and/or obvious by the teaching at [0032], Here, clay and clay platelets are described. Rod shaped clay as claimed is taught by the recitation of the aspect ratio being 800 nm in length [0034], surface treatment of the clay with the organo-amine group is taught at [0040] & [0045]. The mixing of the surface modifier and clay is further described at [0054]. The aspect ratio discussed at [0058] further describes the “rod” shaped clay as claimed. 
	Thus, Lindner et al. do not teach or fairly suggest the claimed method for preparing a superabsorbent polymer comprising: mixing water-soluble ethylenically unsaturated monomers having acid groups of which at least a part are neutralized, an internal crosslinking agent, a polymerization initiator, and additives to prepare a monomer composition, wherein the additives comprise plate and rod-shaped clay that is modified by an amine-based organic compound and has an amine group introduced on a surface thereof; polymerizing the monomer composition to form a hydrogel polymer comprising a multi- crosslinked polymer; and drying, grinding, and sieving the hydrogel polymer to form a base polymer powder, wherein a content of the additive is 0.03 to 0.05 parts by weight based on 100 parts by weight of the water-soluble ethylenically unsaturated monomers, wherein a content of the amine-based organic compound is 5 to 28 parts by weight, based on 100 parts by weight of the clay before being modified, wherein the superabsorbent polymer has AUP measured according to method of EDANA WSP 242.2 of 22 to 30 g/g and centrifuge retention capacity (CRC) to a saline solution (0.9 wt% sodium chloride aqueous solution) for 30 minutes of 35 to 40 g/g.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762